Exhibit 10.2

4,786,827 Shares

ENDURANCE SPECIALTY HOLDINGS LTD.

Ordinary Shares, Par Value $1.00 Per Share

UNDERWRITING AGREEMENT

September 10, 2007

 

 

--------------------------------------------------------------------------------



September 10, 2007

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Deutsche Bank AG, London Branch (the “Forward Counterparty”) proposes to sell to
Deutsche Bank Securities Inc. (the “Underwriter”) 2,200,000 ordinary shares of
Endurance Specialty Holdings Ltd., a Bermuda company (the “Company”), par value
$1.00 per share (the “Hedge Shares”). The outstanding ordinary shares of the
Company, par value $1.00 per share, are hereinafter referred to as the “Ordinary
Shares.” The Forward Counterparty has entered into a forward stock purchase
agreement, consisting of a Confirmation (which incorporates the terms of an ISDA
Master Agreement) dated the date hereof, with the Company (the “Forward Purchase
Contract”), pursuant to which the Company has agreed to issue, and the Forward
Counterparty has agreed to purchase (subject to the Company’s right to elect
Cash Settlement or Net Share Settlement (as such terms are defined in the
Forward Purchase Contract)), pursuant to the terms of the Forward Purchase
Contract, a number of Ordinary Shares specified thereunder. The Forward
Counterparty or its affiliates also propose to sell from time to time an
additional 2,586,827 Ordinary Shares (the “Additional Shares,” and, together
with the Hedge Shares, the “Shares”), which the Forward Counterparty or its
affiliates will sell in connection with the Forward Purchase Contract.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus on Form S-3 (File
No. 333-130464), relating to the registration of certain securities described
therein, including the Shares. The registration statement as amended to the date
of this Agreement is hereinafter referred to as the “Registration Statement”
(for purposes of this definition, information contained in a form of prospectus
or prospectus supplement that is deemed retroactively to be a part of the
Registration Statement pursuant to Rule 430B shall be considered to be included
in the Registration Statement as of the time specified in Rule 430B), and the
related prospectus effective December 19, 2005 in the form first used to confirm
sales of Shares (or in the form first made available to the Underwriter by the
Company to meet requests of purchasers pursuant to Rule 173 under the Securities
Act of 1933, as amended (the “Securities Act”)) is hereinafter referred to as
the “Base Prospectus”. The Base Prospectus, as supplemented by the prospectus
supplement specifically relating to the Shares in the form first used to confirm
sales of the Shares (or in the form first made available to the Underwriter by
the Company to meet requests of Purchasers pursuant to Rule 173 under the
Securities Act) is hereinafter referred to as the “Prospectus,” and the term
“preliminary prospectus” means the Base Prospectus, as supplemented by the
Preliminary Prospectus Supplement dated September 10, 2007. For purposes of this
definition, information contained in a form of prospectus (including a
prospectus supplement) that is deemed retroactively to be a part of the
Registration Statement pursuant to

 

 

--------------------------------------------------------------------------------



Rule 430B shall be considered to be included in the Prospectus as of the actual
time that form of prospectus (including a prospectus supplement) is filed with
the Commission pursuant to Rule 424(b) under the Securities Act.

For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act and “Time of Sale Prospectus” means
the Base Prospectus and the preliminary prospectus, together with the free
writing prospectuses, if any, each identified in Schedule I hereto, as of the
Applicable Time of Sale (as defined herein), and the information set forth in
Schedule II hereto. As used herein, the terms “Registration Statement,”
“preliminary prospectus,” “Time of Sale Prospectus” and “Prospectus” shall
include the documents, if any, incorporated by reference therein. The terms
“supplement” and “amendment” and “amend” as used in this Agreement with respect
to the Registration Statement, the Base Prospectus, the Time of Sale Prospectus,
the preliminary prospectus or any free writing prospectus shall include all
documents subsequently filed by the Company with the Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
incorporated by reference therein. If the Company has filed an abbreviated
registration statement to register Additional Shares pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term “Registration Statement” shall be deemed to include
such Rule 462 Registration Statement. As used herein, “Applicable Time of Sale”
shall mean 8 A.M., on September 11, 2007, New York City time.

1. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each of the Underwriter and the Forward
Counterparty that (i) as of the Applicable Time of Sale and (ii) as of the
Closing Date:

(i) Effectiveness of the Registration Statement. The Registration Statement has
become effective; no stop order suspending the effectiveness of the Registration
Statement is in effect, and no proceedings for such purpose are pending before
or threatened by the Commission;

(ii) Compliance with Registration Requirements. (a) The Registration Statement,
when it became effective, did not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (b) the Registration Statement and the
Prospectus comply and, as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, (c) the Time of Sale Prospectus does
not contain, at the Applicable Time of Sale, and at the Closing Date (as defined
herein), as it may be then amended or supplemented, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (d) the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Registration

 

 

2

 

--------------------------------------------------------------------------------



Statement, the Time of Sale Prospectus or the Prospectus based upon information
relating to the Underwriter furnished to the Company in writing by the
Underwriter expressly for use therein;

(iii) Incorporated Documents. The documents filed with the Commission by the
Company and incorporated by reference in the Time of Sale Prospectus or the
Prospectus when they were filed with the Commission, complied as to form in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder; none of such documents as of its time
of filing contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and any further documents so filed and incorporated by reference in
the Time of Sale Prospectus and the Prospectus, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(iv) Free Writing Prospectuses. The Company is a well known seasoned issuer (as
defined in Rule 405 under the Securities Act) and is not an “ineligible issuer”
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Each free writing prospectus that the Company has
filed will not, as of its issue date and through the Closing Date for such
Shares, include any information that conflicts with the information contained in
the Registration Statement and the Prospectus. Except for the free writing
prospectuses, if any, identified in Schedule I hereto, and electronic road
shows, if any, furnished to the Underwriter before first use, the Company has
not prepared, used or referred to, and will not, without the prior consent of
the Underwriter, prepare, use or refer to, any free writing prospectus;

(v) Independent Accountants. The accountants who certified the financial
statements and supporting schedules incorporated by reference in the Time of
Sale Prospectus and the Prospectus, and audited the Company’s internal control
over financial reporting and management’s assessment thereof, are independent
public accountants as required by the Securities Act;

(vi) Financial Statements. The consolidated financial statements of the Company
incorporated by reference in the Time of Sale Prospectus and the Prospectus
present fairly, in all material respects, the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, shareholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; except as otherwise
disclosed in the Time of Sale Prospectus and the Prospectus, said balance sheet,
statement of income and financial statements have been prepared in conformity
with United

 

 

3

 

--------------------------------------------------------------------------------



States generally accepted accounting principles (“U.S. GAAP”) applied on a
consistent basis throughout the periods involved. The supporting schedules
incorporated by reference in the Time of Sale Prospectus and the Prospectus
present fairly, in all material respects, in accordance with U.S. GAAP, the
information required to be stated therein. The selected financial data and the
summary financial information incorporated by reference in the Time of Sale
Prospectus and the Prospectus present fairly, in all material respects, the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements incorporated by reference in the Time of
Sale Prospectus and the Prospectus;

(vii) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Time of Sale Prospectus and the Prospectus,
except as otherwise stated therein, (A) there has been no material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), and (B) there have been no transactions entered into
by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries considered as one enterprise;

(viii) Good Standing of the Company. The Company has been duly incorporated and
is validly existing as an exempted company in good standing under the laws of
Bermuda and has the necessary corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Time of
Sale Prospectus and the Prospectus and to enter into and perform its obligations
under this Agreement; and the Company is duly qualified as a foreign company or
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect;

(ix) Good Standing of Subsidiaries. Each of Endurance Specialty Insurance Ltd.
(“Endurance Bermuda”), Endurance Reinsurance Corporation of America (“Endurance
U.S.”), Endurance Worldwide Insurance Limited (“Endurance U.K.”), Endurance
American Insurance Company (“Endurance American”) and Endurance American
Specialty Insurance Company (“Endurance American Specialty”) (each, a
“Designated Subsidiary” and collectively, the “Designated Subsidiaries”) has
been duly incorporated or organized and is validly existing as a company or
corporation in good standing under the laws of the jurisdiction of its
incorporation or organization and has the necessary corporate power to own,
lease and operate its properties and to conduct its business as described in the
Time of Sale Prospectus and the Prospectus and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect;
except as otherwise disclosed in the Time of Sale Prospectus and the Prospectus,
all of the issued and outstanding share capital or capital stock of each
subsidiary of the Company has been duly authorized and validly issued, is fully
paid and non assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity; none of the outstanding shares of share capital or
capital stock of any Designated Subsidiary was issued in violation of the
preemptive or similar rights of any

 

 

4

 

--------------------------------------------------------------------------------



securityholder of such Designated Subsidiary. Except for Endurance Worldwide
Holdings Limited, Endurance U.S. Holdings Corp., Endurance Services Limited,
Endurance Specialty Marketing Corp., Endurance Specialty Marketing Corp. of
Illinois, Endurance U.S. Specialty Services Corp., Endurance Specialty Marketing
Corp., Endurance Specialty Insurance Marketing Corp. of Massachusetts, Endurance
Elite Assurance Corp. Ltd. and American Merchants Casualty Company each of which
are immaterial and are not “significant subsidiaries” of the Company as such
term is defined in Rule 1-02 of Regulation S-X of the rules and regulations of
the Commission under the Securities Act, the Designated Subsidiaries are the
only subsidiaries of the Company;

(x) Capitalization. Based solely on the Certified Register of Shareholders of
the Company: (A) all of the currently issued and outstanding shares of share
capital of the Company has been duly and validly authorized and issued and are
fully paid and non-assessable (which term when used herein shall mean that no
further sums are required to be paid by the holders thereof in connection with
the issue of such shares) (collectively, the “Outstanding Shares”); and (B) none
of the Outstanding Shares were issued in violation of the preemptive or other
similar rights of any member of the Company or the Designated Subsidiaries.
Except as set forth in the Time of Sale Prospectus and the Prospectus or as
otherwise communicated by the Company to the Representatives, there are no
outstanding options, warrants or other rights requiring the issuance of, and
there are no commitments, plans or arrangements to issue, any shares of share
capital of the Company or any of its subsidiaries or any security convertible
into or exchangeable or exercisable for any shares of share capital of the
Company or any of it subsidiaries. The form of certificates for the Shares will
conform to the requirements of the laws of Bermuda;

(xi) Authorization and Execution of Forward Purchase Contract. The Forward
Purchase Contract to which the Company is a party has been duly authorized by
the Company and as of the Closing Date will have been duly executed and
delivered by the Company, and will be a valid and legally binding agreement of
the Company, enforceable against the Company, in accordance with its terms;

(xii) Authorization and Execution of Underwriting Agreement. This Agreement has
been duly authorized, executed and delivered by the Company;

(xiii) Authorization of the Shares. The Shares have been duly authorized and, if
and when issued and delivered by the Company in accordance with the terms of the
Forward Purchase Contract, will be validly issued, fully paid and non
assessable, and will not have been issued in violation of or subject to any
preemptive or similar rights that entitle or will entitle any person to acquire
any Shares to be issued in connection therewith from the Company. No holder of
the Shares will be subject to personal liability by reason of being such a
holder;

(xiv) Absence of Defaults and Conflicts. Neither the Company nor any of its
Designated Subsidiaries is in violation of its charter, memorandum of
association, bye-laws, by-laws or similar incorporation or organizational
documents or in violation or default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it

 

 

5

 

--------------------------------------------------------------------------------



or any of them may be bound, or to which any of the property or assets of the
Company or any subsidiary is subject (collectively, “Agreements and
Instruments”) except for such defaults under the material Agreements and
Instruments that would not result in a Material Adverse Effect; the issue and
sale by the Company of the Shares, if and when issued, the execution and
delivery of this Agreement and the Forward Purchase Contract to which the
Company is a party and the compliance by the Company, the Shares, this Agreement
and the Forward Purchase Contract to which it is a party, and the consummation
of the transactions contemplated herein and therein and compliance by the
Company with its obligations under this Agreement and the Forward Purchase
Contract do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any subsidiary pursuant to, the Agreements and Instruments (except
for such conflicts, breaches or defaults or liens, charges or encumbrances that
would not result in a Material Adverse Effect), nor will such action result in
any violation of the provisions of the charter, memorandum of association,
bye-laws, by-laws or similar organizational documents of the Company or any
subsidiary or any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any subsidiary or any of
their assets, properties or operations (except for such violations that would
not result in a Material Adverse Effect). As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness that is material to the operations or financial
results of the Company (or any person acting on such holder’s behalf) the right
to require the repurchase, redemption or repayment of all or a portion of such
indebtedness by the Company or any subsidiary;

(xv) Financial Assistance. On the date hereof and upon the issuance of the
Shares, the Company is and will be in compliance with Section 39 and/or entitled
to one or more of the exclusions therefrom set forth in Section 39A of the
Companies Act 1981 of Bermuda (the “Companies Act”);

(xvi) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened against the Company or any subsidiary or the properties or assets
thereof, which is required to be disclosed in the Time of Sale Prospectus or the
Prospectus (other than as disclosed therein), or which would reasonably be
expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Time of Sale Prospectus or the Prospectus, including ordinary routine
litigation incidental to the business, would not reasonably be expected to
result in a Material Adverse Effect; and

(xvii) Possession of Intellectual Property. The Company and the Designated
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service

 

 

6

 

--------------------------------------------------------------------------------



marks, trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them except where
the failure to own or possess, or to be able to acquire such Intellectual
Property, would not have a Material Adverse Effect, and neither the Company nor
any of the Designated Subsidiaries has received any notice or is otherwise aware
of any infringement of or conflict with asserted rights of others with respect
to any Intellectual Property or of any facts or circumstances which would render
any Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its Designated Subsidiaries therein, and which infringement or
conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy, singly or in the aggregate, would result in a Material
Adverse Effect;

(xviii) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, exemption, qualification or
decree of, any court or governmental authority or agency or any sub-division
thereof is necessary or required for the performance by the Company of its
obligations hereunder, in connection with the execution, delivery and
performance of the Forward Purchase Contract or this Agreement or the
consummation of the transactions contemplated hereby and thereby, except (i)
such as have been already obtained or as may be required under state securities
or blue sky laws and (ii) such as have been obtained from the Bermuda Monetary
Authority; and (iii) the Prospectus shall be filed with the Registrar of
Companies prior to or as soon as reasonably practicable after publication.

(xix) Licenses and Authorizations. Each of the Company and its subsidiaries
possesses all consents, authorizations, approvals, orders, licenses,
certificates, or permits issued by any regulatory agencies or bodies (each, an
“Authorization”) which are necessary to conduct the business now conducted by it
as described in the Time of Sale Prospectus and the Prospectus, except where the
failure to possess such Authorizations, individually or in the aggregate, would
not have a Material Adverse Effect; all of such Authorizations are valid and in
full force and effect, except where the invalidity of such Authorizations or the
failure to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect. There is no pending, or to the Company’s
knowledge, threatened action, suit, proceeding or investigation against or
involving the Company and its subsidiaries that individually or in the aggregate
would reasonably be expected to lead to the revocation, modification,
termination, suspension or any other material impairment of the rights of the
holder of any such Authorization which revocation, modification, termination,
suspension or other material impairment would have a Material Adverse Effect.
Except as otherwise described in or contemplated by the Time of Sale Prospectus
and the Prospectus, no insurance regulatory authority has issued to the Company
or any Designated Subsidiary any order impairing, restricting or prohibiting (A)
the payment of dividends by the Company or any of its Designated Subsidiaries,
or (B) the making of a distribution on any Designated Subsidiary’s capital
stock;

(xx) Compliance with Applicable Laws. Neither the Company nor any of its
Designated Subsidiaries is in violation or default of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency or other governmental body having jurisdiction over the
Company or any such Designated Subsidiary or any of its properties, as
applicable, except for such violations or defaults which, individually or in the
aggregate, would not have a Material Adverse Effect;

 

 

7

 

--------------------------------------------------------------------------------



(xxi) Tax Liabilities and Reserves. Any tax returns required to be filed by the
Company or any of its subsidiaries in any jurisdiction have been filed and any
taxes, including any withholding taxes, excise taxes, penalties and interest,
assessments and fees and other charges due or claimed to be due from such
entities have been paid, other than any of those being contested in good faith
and for which adequate reserves have been provided or any of those currently
payable without penalty or interest, except to the extent that the failure to so
file or pay would not result in a Material Adverse Effect;

(xxii) Internal Controls.

 

a.

The Designated Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general, or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

b.

The Company maintains a system of internal control over financial reporting (as
such term is defined in Rule 13a-15(f) of the Exchange Act). As of the date
hereof, to the knowledge of the Company, the Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weakness in its internal control over financial reporting, it being understood
that the management of the Company has not conducted an evaluation of the
effectiveness of the Company’s internal control over financial reporting for any
period after June 30, 2007.

(xxiii) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act); such disclosure controls and procedures were effective as of the
end of the quarter ended June 30, 2007. As of the date hereof, to the knowledge
of the Company, such disclosure controls and procedures are effective, it being
understood that the management of the Company has not conducted an evaluation
the effectiveness of the Company’s disclosure controls and procedures for any
period after June 30, 2007;

(xxiv) Investment Company Act. The Company is not, and solely after giving
effect to the offering and sale of the Shares, if any, assuming the Shares were
issued as of the date hereof, and the other transactions contemplated by the
Prospectus, will not be an “investment company,” as such term is defined in the
Investment Company Act;

 

 

8

 

--------------------------------------------------------------------------------



(xxv) Stamp Duty, Excise Tax, Etc. None of the Underwriter or any subsequent
purchasers of the Shares (other than purchasers resident in Bermuda for Bermuda
exchange control purposes) is subject to any stamp duty, transfer, excise or
similar tax imposed in Bermuda in connection with the offering, sale or purchase
of the Shares, assuming the Shares were issued as of the date hereof to the
Underwriter or to any subsequent purchasers;

(xxvi) Currency Exchange Control. There are no currency exchange control laws or
withholding taxes, in each case of Bermuda, that would be applicable to the
payment of dividends on the Shares by the Company (other than as may apply to
residents of Bermuda for Bermuda exchange control purposes), assuming the Shares
were issued as of the date hereof;

(xxvii) No Ratings Downgrade. Except as disclosed in the Time of Sale
Prospectus, the Company has no knowledge of any threatened or pending
downgrading of any of its or its subsidiaries’ financial strength rating by
Standard & Poor’s Rating Services, Moody’s Investor Service and A.M. Best
Company Inc., the only “nationally recognized statistical rating organizations,”
as such term is defined for purposes of Rule 463(g)(2) under the Securities Act
which currently has publicly released a rating of the financial strength of the
Company or any of its subsidiaries.

2. Agreements to Sell and Purchase. The Forward Counterparty hereby agrees to
sell to the Underwriter, and the Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, hereby agrees to purchase the Hedge Shares from the Forward
Counterparty at $39.17 per share (the “Purchase Price”). The Forward
Counterparty may sell from time to time to the Underwriter the Additional
Shares.

The Company hereby agrees that, without the prior written consent of the
Underwriter, it will not, during the period ending 60 days after the date of
this Agreement, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly any Ordinary Shares or any securities convertible into or
exercisable or exchangeable for Ordinary Shares, or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Ordinary Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Ordinary Shares or such other securities, in cash or otherwise.

The restrictions contained in the preceding paragraph shall not apply to (A) the
Shares or the Forward Purchase Contract, (B) a share purchase program by the
Company for its Ordinary Shares, (C) the issuance by the Company of Ordinary
Shares or Class A shares upon the exercise, vesting or conversion of currently
outstanding options, warrants, restricted share units or restricted shares on
the date hereof of which the Underwriter has been advised in writing, (D) grants
by the Company of employee options or other equity-based compensation pursuant
to the terms of a plan in effect on the date of this Agreement, or (E) the
issuance by the Company in an underwritten offering of Ordinary Shares or
securities convertible into or exercisable or exchangeable for Ordinary Shares
to raise funds as a result of a large loss event impacting the Company’s
reinsurance or insurance portfolio, where in the good faith judgment of
management, such additional funds are necessary to maintain the Company’s
existing ratings or ratings outlook.

 

 

9

 

--------------------------------------------------------------------------------



3. Payment and Delivery. Payment for the Hedge Shares to the Forward
Counterparty shall be made in Federal or other funds immediately available in
New York City against delivery of such shares for the account of the Underwriter
at 10 A.M., New York City time, on September 14, 2007 or at such other time on
the same or such other date, not later than September 20, 2007, as shall be
designated in writing by the Underwriter. The date and time of the payment will
be referred to as the “Closing Date.”

The Hedge Shares shall be registered in such names and in such denominations as
the Underwriter shall request in writing not later than one full business day
prior to the Closing Date. The Hedge Shares shall be delivered to the
Underwriter on the Closing Date for the its account, with any transfer taxes
payable in connection with the transfer of the Shares to the Underwriter duly
paid, against payment of the Purchase Price therefor.

4. Conditions to the Underwriter’s Obligations. The obligations of the
Underwriter are subject to the following conditions:

(i) Absence of Material Adverse Change or Development. (1) As of the Closing
Date, except as disclosed in the Time of Sale Prospectus, there has not been any
material adverse change in, or any adverse development which materially affects,
the business, properties, financial condition or results of operations of the
Company and its subsidiaries, considered as a whole, from the dates as of which
information is given in the Time of Sale Prospectus; and (2) except as disclosed
in the Time of Sale Prospectus, since the respective dates as of which
information is given in the Time of Sale Prospectus there shall not have been
any change in the capital stock of the Company (other than issuances of capital
stock upon exercise of options and stock appreciation rights, upon earn outs of
performance shares or upon conversions of convertible securities, in each case
which were outstanding on the date of the latest balance sheet included or
incorporated by reference in the Time of Sale Prospectus) or long-term debt of
the Company or any of its subsidiaries, the effect of which in any such case
described in clause (1) or (2), is in the reasonable judgment of the Underwriter
so material and adverse as to make it impracticable or inadvisable to proceed
with the offering or the delivery of the Shares on the terms and in the manner
contemplated in the Time of Sale Prospectus.

(ii) Company Officer’s Certificates. As of the Closing Date, there shall not
have been, since the date hereof or since the respective dates as of which
information is given in the Prospectus, any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, and the
Underwriter shall have received a certificate of the President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company, dated as the Closing Date, to the effect that (i) there has been
no such material adverse change, (ii) the representations and warranties in
Section 1 hereof are true and correct with the same force and effect as though
expressly made at and as of the Closing Date, and (iii) the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(iii) Opinion of Counsel for Company. The Underwriter and the Forward
Counterparty shall have received on the Closing Date, a favorable opinion from
Skadden,

 

 

10

 

--------------------------------------------------------------------------------



Arps, Slate, Meagher & Flom LLP, special New York counsel and transaction
counsel for the Company, dated the Closing Date, covering the matters referred
to in Exhibit A-1; and a written opinion from John V. Del Col, General Counsel
of the Company, dated the Closing Date, covering the matters referred to in
Exhibit A-4. The Underwriter shall also have received on the Closing Date, a
favorable opinion and negative assurance letter from Skadden, Arps, Slate,
Meagher & Flom LLP covering the matters referred to in Exhibit A-2 and Exhibit
A-3.

(iv) Opinion of Bermuda Counsel to the Company. The Underwriter and the Forward
Counterparty shall have received on the Closing Date an opinion of Appleby,
special Bermuda counsel to the Company, dated the Closing Date, substantially in
the form of Exhibit B.

(v) Opinion of Counsel to the Underwriter. The Underwriter shall have received
on the Closing Date an opinion and negative assurance letter of LeBoeuf, Lamb,
Greene & MacRae LLP, counsel for the Underwriter, and Cleary Gottlieb Steen &
Hamilton LLP, transaction counsel to the Underwriter, each dated the Closing
Date, in form satisfactory to the Underwriter.

(vi) Accountant’s Comfort Letter and Bring-Down Comfort Letter. The Underwriter
shall have received, on each of the date of this Agreement and on the Closing
Date, letters dated the respective dates of delivery thereof, in form and
substance satisfactory to the Underwriter and the Forward Counterparty, from
Ernst & Young Ltd., independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Time of Sale Prospectus and the Prospectus;
provided that the letter delivered on the Closing Date shall use a “cut-off
date” not earlier than the date hereof.

(vii) Satisfaction of Condition Precedents. The Company shall have satisfied in
all respects the conditions precedent to effectiveness of the Forward Purchase
Contract, other than with respect to Section 4(a)(i) thereof, on or before the
Closing Date.

(viii) Lock-up Agreements. The “lock-up” agreements, each substantially in the
form of Exhibit C hereto, between the Underwriter and certain executive officers
of the Company relating to sales and certain other dispositions of Ordinary
Shares or certain other securities, delivered to the Underwriter on or before
the Closing Date, shall be in full force and effect on the Closing Date.

5. Covenants of the Company. In further consideration of the agreements of the
Underwriter and the Forward Counterparty herein contained, the Company covenants
with the Underwriter and the Forward Counterparty as follows:

(i) To furnish to the Underwriter, without charge, 5 conformed copies of the
Registration Statement (including exhibits thereto and documents incorporated by
reference) and to furnish to the Underwriter in New York City, without charge,
prior to 10:00 a.m. New York City time on the business day next succeeding the
date of this

 

 

11

 

--------------------------------------------------------------------------------



Agreement and during the period mentioned in Section 5(d) below, as many copies
of the Time of Sale Prospectus, the Prospectus, any documents incorporated
therein by reference and any supplements and amendments thereto or to the
Registration Statement as the Underwriter may reasonably request.

(ii) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to the Underwriter a copy of each
such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Underwriter reasonably objects, and to file
with the Commission within the applicable period specified in Rule 424(b) under
the Securities Act any prospectus required to be filed pursuant to such Rule.

(iii) To furnish to the Underwriter a copy of each proposed free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
and not to use or refer to any proposed free writing prospectus which the
Underwriter has not consented to in advance, which consent shall not be
unreasonably withheld, and to file with the Commission within the applicable
period specified in Rule 433(d) under the Securities Act any free writing
prospectus required to be filed pursuant to such rule.

(iv) Subject to the rights of the Company under Section 4(a) of the Forward
Purchase Contract, if, at any time when a prospectus relating to the Shares is
required to be delivered under the Securities Act, any event occurs as a result
of which the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend the Registration
Statement or supplement the Prospectus to comply with the Securities Act or the
Exchange Act or the respective rules thereunder, the Company promptly will
notify the Underwriter of such event, and either (A) (1) prepare and file with
the Commission an amendment or supplement which will correct such statement or
omission or effect such compliance and (2) at its own expense, supply any
supplemented Prospectus to the Underwriter in such quantities as the Underwriter
may reasonably request or (B) instruct the Underwriter and the Forward
Counterparty to discontinue offers and sales of the Additional Shares until such
time as the Company informs the Underwriter and the Forward Counterparty that
offers and sales may be resumed (such days during which offers and sales of the
Additional Shares are so discontinued, “Suspension Days”).

(v) To endeavor to qualify the Shares for offer and sale under the securities or
Blue Sky laws of such jurisdictions as the Underwriter shall reasonably request,
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to material taxation or service of process in
suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.

(vi) To make generally available to the Company’s security holders and to the
Underwriter as soon as practicable an earnings statement covering a period of at
least twelve months beginning with the first fiscal quarter of the Company
occurring after the

 

 

12

 

--------------------------------------------------------------------------------



date of this Agreement which shall satisfy the provisions of Section 11(a) of
the Securities Act and the rules and regulations of the Commission thereunder.

(vii) Each of the Company and the Forward Counterparty agrees to pay all
expenses incident to the performance of its obligations under this Agreement,
including (a) the preparation, printing or reproduction of the Registration
Statement, the preliminary prospectus, the Time of Sale Prospectus, the
Prospectus and any free writing prospectus (including supplements) and of each
amendment thereto, (b) the preparation, printing and delivery to the Underwriter
of this Agreement and such other documents as may be required in connection with
the offering, purchase, sale, issuance or delivery of the Shares, (c) the fees
and disbursements of the counsel, accountants and other advisors for the
Company, (d) any registration or qualification of the Shares for offer and sale
under the securities or Blue Sky laws of the several states (the “Blue Sky
Survey”) (including filing fees and the reasonable fees and expenses of counsel
for the Underwriter relating to such registration and qualification (such fees
and disbursements of counsel not to exceed $10,000)), (e) the printing, printing
and delivery of copies of the Time of Sale Prospectus and the Prospectus, (f)
the preparation, printing and delivery of copies of the Blue Sky Survey and any
supplement thereto, (g) the cost of printing certificates representing the
Shares, (h) the fees and expenses of any transfer agent or registrar for the
Shares, (i) the fees and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Shares, including, without limitation, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and a
proportional share of the cost of any aircraft chartered in connection with the
road show, provided except as provided in this Section and Sections 9 and 7(iii)
hereof, the Underwriter will pay all of its own costs and expenses, including
the fees of its counsel, stock transfer taxes on resale of any of the Shares by
it, and any advertising expenses connected with any offers it may make. If this
Agreement is terminated by the Underwriter in accordance with the provisions of
Sections 4 or 8(ii)(a) hereof, the Company shall reimburse the Underwriter for
all of their out of pocket expenses, including the reasonable fees and
disbursements of counsel for the Underwriter.

(viii) Upon the filing or furnishing by Company with the Commission of a
Quarterly Report on Form 10-Q or a Current Report on Form 8-K (but only with
respect to the items set forth in section 2 thereof; provided that with respect
to a Form 8-K relating to the transaction specified by the Company to the
Underwriters such documentation may at the option of the Company, be furnished
upon the closing of the transaction), unless at such time all of the Additional
Shares have been sold as contemplated in this Agreement, the Underwriter may
request that the Company deliver, or cause to be delivered, to the Forward
Counterparty (a) a letter confirming as of such date the statements contained in
the negative assurance letter of Skadden, Arps, Slate, Meagher & Flom LLP set
forth on Exhibit A-2 hereto and (b) a letter dated as of such date from Ernst &
Young LLP of the type described in Section 4(vii) of this Agreement. In the
event that the Company does not satisfy such request, then the Underwriter may

 

 

13

 

--------------------------------------------------------------------------------



instruct the Company that each subsequent day, to the date of delivery, be
deemed a Suspension Day.

(ix) To afford the Underwriter, the Forward Counterparty and any affiliates of
the Underwriter or the Forward Counterparty on reasonable notice, a reasonable
opportunity to conduct a due diligence investigation with respect to the Company
customary in scope for transactions pursuant to which the Underwriter, the
Forward Counterparty or any affiliates of the Underwriter or the Forward
Counterparty acts as an underwriter of equity securities (including, without
limitation, the availability of the chief financial officer to respond to
questions regarding the business and financial condition of the Company and the
right to have made available to them for inspection such records and other
information as they may reasonably request).

(x) The Company is eligible to use free writing prospectuses in connection with
this offering pursuant to Rules 164 and 433 under the Securities Act; any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act; and each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or on behalf of or used
by the Company complies or will comply in all material respects with the
requirements of the Securities Act.

6. Covenants of the Underwriter. The Underwriter hereby represents and agrees
that:

(i) It has not made, and will not make any offer relating to the Shares that
would constitute a free writing prospectus, without the prior consent of the
Company, which consent shall not be unreasonably withheld.

(ii) Any free writing prospectus used or referred to by it will not be subject
to broad unrestricted dissemination and will not be required to be filed with
the Commission, in accordance with Rule 433 under the Securities Act, as a
result of any action taken or caused to be taken by the Underwriter, which is
not consented to in advance by the Company.

(iii) Any free writing prospectus used or referred to by it, except any “issuer
free writing prospectus” as defined in Rule 433 under the Securities Act, as to
which the Underwriter makes no representation or warranty, complied in all
material respects with the Securities Act.

(iv) In the event the Company instructs the Underwriter to discontinue offers
and sales of the Additional Shares pursuant to Section 5(iv)(B), it shall
refrain from making any offer or sale of the Additional Shares during the
Suspension Days.

7. Effective Date of Agreement; Termination.

(i) Effective Date. This Agreement shall become effective as of the date first
above written and shall remain in force until terminated as provided in this
Section 7;

 

 

14

 

--------------------------------------------------------------------------------



(ii) Termination; General. The Underwriter may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (a) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus (exclusive of any
supplement thereto), any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (b) if there has occurred any
material adverse change in the financial markets in the United States or in the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Underwriter, impracticable or inadvisable to market the Shares
or to enforce contracts for the sale of the Shares, or (c) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the NYSE, or if trading generally on the American Stock Exchange
or the NYSE or in the Nasdaq National Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, the Financial Industry Regulatory Authority or
any other governmental authority, or a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (d) if a banking moratorium has been declared by either federal or
New York authorities.

(iii) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 5(vii) hereof, and provided further that Sections
1, 8 and 9 shall survive such termination and remain in full force and effect.

8. Indemnification.

(i) As used herein:

“Indemnified Party” means a person entitled to indemnity under paragraph (ii),
(iii), or (iv) of this Section 8.

“Indemnifying Party” means a person providing indemnity under paragraph (ii),
(iii), or (iv) of this Section 8.

“Underwriter Information” means all information contained in or omitted from the
Prospectus, the Time of Sale Prospectus or any amendment or supplement thereto
or any preliminary prospectus in reliance upon and in conformity with
information concerning the Underwriter furnished in writing by or on behalf of
the Underwriter to the Forward Counterparty and the Company expressly for use
therein; it being understood and agreed that such information furnished by the
Underwriter consists solely of the following: The information contained in or
omitted from the Prospectus, the Time of Sale Prospectus or any preliminary
prospectus in paragraphs 5, 6, 12 and 13 under the caption “Underwriting.”

 

 

15

 

--------------------------------------------------------------------------------



“Proceeding” means any action, suit or proceeding.

“Forward Counterparty Information” means all information contained in or omitted
from the Prospectus, the Time of Sale Prospectus or any amendment or supplement
thereto or any preliminary prospectus describing the Forward Counterparty; it
being understood and agreed that such information furnished by the Forward
Counterparty consists solely of the following: The information contained in or
omitted from the Prospectus, the Time of Sale Prospectus or any preliminary
prospectus in paragraphs 7 and 8 under the caption “Underwriting”.

“Company Information” means all information contained or incorporated by
reference in or omitted from the Prospectus, the Time of Sale Prospectus or any
amendment or supplement thereto, any preliminary prospectus other than the
Underwriter Information and the Forward Counterparty Information.

(ii) Indemnification by Company. The Company agrees to jointly and severally
indemnify and hold harmless the Underwriter, the directors, officers, employees,
members and agents of the Underwriter, the Forward Counterparty and each person
who controls the Underwriter or the Forward Counterparty within the meaning of
either the Securities Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Securities Act, the Exchange Act or other Federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Company Information or any other information
provided by the Company to any holder or prospective purchaser of the Shares
hereof, or in any amendments thereof or supplements thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each such Indemnified Party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred.

(iii) Indemnification by the Underwriter. The Underwriter agrees to indemnify
and hold harmless the Company, the Forward Counterparty, and each of their
respective directors, each of their respective officers, and each person who
controls the Company and the Forward Counterparty within the meaning of either
the Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Company, the Forward Counterparty to the Underwriter, against
any losses, claims, damages or liabilities to which the Company may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Underwriter Information, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company for any legal or other expenses
reasonably incurred by

 

 

16

 

--------------------------------------------------------------------------------



the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

(iv) Indemnification by Forward Counterparty. The Forward Counterparty agrees to
indemnify and hold harmless the Company, the Underwriter, the directors of the
Company and the Underwriter, the officers of the Company who sign the
Registration Statement and each person, if any, who controls the Company or the
Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity in subsection
(ii) above from the Company to the Underwriter and the Forward Counterparty, but
only with reference to the Forward Counterparty Information.

(v) Actions against Parties; Notification. Promptly after receipt by an
Indemnified Party under paragraphs (ii) through (iv) above of notice of the
commencement of any action, such Indemnified Party shall, if a claim in respect
thereof is to be made against the Indemnifying Party under such subsection,
notify the Indemnifying Party in writing of the commencement thereof; but the
omission so to notify the Indemnifying Party shall not relieve it from any
liability which it may have to any Indemnified Party otherwise than under such
subsection to the extent it is not materially prejudiced as a result thereof. An
Indemnifying Party may participate at its own expense in the defense of any such
action; provided that counsel to the Indemnifying Party shall not (except with
the consent of the Indemnified Party) also be counsel to the Indemnified Party.
In case any such action shall be brought against any Indemnified Party and it
shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
Indemnified Party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such Indemnified Party, in
connection with the defense thereof other than reasonable costs of
investigation. No Indemnifying Party shall, without the written consent of the
Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnified Party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the Indemnified Party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.

(vi) Control Persons. The obligations of the Company under this Section 8 shall
be in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
the Underwriter or within the meaning of the Securities Act and the obligations
of the Underwriter under this Section 8 shall extend, upon the same terms and
conditions, to

 

 

17

 

--------------------------------------------------------------------------------



each officer and director of the Company and to each person, if any, who
controls the Company within the meaning of the Act.

9. Contribution. If the indemnification provided for in paragraph (ii) or (iii)
or (iv) of Section 8 hereof is unavailable to or insufficient to hold harmless
an Indemnified Party in respect of any reason, the Company, the Forward
Counterparty and the Underwriter agree to contribute to the aggregate losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
Section 8, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party in such proportion as is appropriate to
reflect the relative benefits received by the Underwriter and the Forward
Counterparty on the one hand and by the Company on the other from the offering
of the Shares. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or if the Indemnified Party failed
to give the notice required under Section 8 above, then each Indemnifying Party
shall contribute to such amount paid or payable by such Indemnified Party in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Underwriter and the Forward Counterparty on the
one hand and of the Company on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriter and the Forward Counterparty, as applicable, on the other
hand in connection with the offering of the Shares shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the Shares
(before deducting expenses) received by the Company, on the one hand, and the
total underwriting discounts and commissions received by the Underwriter, on the
other hand, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate public offering price of the Shares. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Underwriter and the Forward Counterparty on the one hand and of the Company on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The Company and the Underwriter agree that it would not be just and equitable if
contributions pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 9. The amount paid or
payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this Section 9
shall be deemed to include any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 9, Underwriter
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Shares underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which the
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

10. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and if to:

 

 

18

 

--------------------------------------------------------------------------------



 

(i)

the Underwriter shall be delivered or sent by courier or facsimile transmission
to the address set forth below (or such other address as the Underwriter may
give notice of to the parties hereto):

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Facsimile number: 212-797-9344

Attention: Equity Capital Markets Syndicate Desk

With a copy to:

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Facsimile number: 212-797-4561

Attention: General Counsel

 

(ii)

the Company shall be delivered or sent by courier or facsimile transmission to
the address set forth below (or such other address as the Company may give
notice of to the parties hereto):

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Facsimile number: 441-278-0401

Attention: General Counsel

 

(iii)

the Forward Counterparty shall be delivered or sent by mail, telex or facsimile
transmission to address set forth below (or such other address as the Forward
Counterparty may give notice of to the parties hereto):

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Facsimile number: 212-797-9344

Attention: Documentation Department

11. Successors and Assigns. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their respective successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Shares from the Underwriter shall
be deemed a successor or assign solely by reason of such purchase.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

 

19

 

--------------------------------------------------------------------------------



13. Applicable Law; Submission to Jurisdiction; Appointment of Agent for
Service. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY
TIME. EACH OF THE PARTIES HERETO IRREVOCABLY (i) AGREES THAT ANY LEGAL SUIT,
ACTION OR PROCEEDING AGAINST THE COMPANY BROUGHT BY THE UNDERWRITER OR BY ANY
PERSON WHO CONTROLS THE UNDERWRITER ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN ANY UNITED STATES
FEDERAL OR STATE COURT IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, STATE
OF NEW YORK (A “NEW YORK COURT”), (ii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH PROCEEDING AND (iii) SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH NEW YORK COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
COMPANY EXPRESSLY CONSENTS TO THE JURISDICTION OF ANY NEW YORK COURT IN RESPECT
OF ANY SUCH ACTION, AND WAIVES ANY OTHER REQUIREMENTS OF OR OBJECTIONS TO
PERSONAL JURISDICTION WITH RESPECT THERETO.

The Company hereby irrevocably appoints CT Corporation System in New York City
as its agent for service of process in any suit, action or proceeding described
in the preceding paragraph. The Company agrees that service of process in any
such suit, action or proceeding may be made upon it at the office of its agent.
The Company waives, to the fullest extent permitted by law, any other
requirements of or objections to personal jurisdiction with respect thereto. The
Company represents and warrants that its agent has agreed to act as agent for
service of process, and agrees to take any and all action, including the filing
of any and all documents and instruments, that may be necessary to continue such
appointment in full force and effect.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. No fiduciary duty. The Company acknowledges and agrees that in connection
with this offering, sale of the Shares or any other services the Underwriter or
the Forward Counterparty may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Underwriter or the Forward Counterparty: (i) no fiduciary or agency
relationship between the Company and any other person, on the one hand, and the
Underwriter and the Forward Counterparty, on the other, exists; (ii) the
Underwriter and the Forward Counterparty are not acting as advisor, expert or
otherwise, to the Company, including, without limitation, with respect to the
determination of the Purchase Price, and such relationship between the Company
on the one hand, and the Underwriter and the Forward Counterparty, on the other,
is entirely and solely commercial, based on arms-length negotiations; (iii) any
duties and obligations that the Underwriter or the Forward Counterparty may have
to the Company shall be limited to those duties and obligations specifically
stated herein; and (iv) the Underwriter and the Forward Counterparty and their
affiliates may have interests that differ from those of the Company. The Company
hereby waives any claims that the Company may have against the Underwriter or
the Forward Counterparty with respect to any breach of fiduciary duty in
connection with the sale of the Shares.

16. Covenants of the Forward Counterparty. The Forward Counterparty hereby
represents and agrees that:

 

 

20

 

--------------------------------------------------------------------------------



(i) It shall provide a report to the Company promptly upon completion of its
sale of the Shares under this Agreement and in connection with the Forward
Purchase Contract, which report shall include the date of such completion and
the price or prices at which the Shares were sold to the public by the
Underwriter or the Forward Counterparty, as the case may be.

(ii) In the event the Company instructs the Forward Counterparty to discontinue
offers and sales of the Additional Shares pursuant to Section 5(iv)(B), it shall
refrain from making any offer or sale of the Additional Shares during the
Suspension Days.

 

 

21

 

--------------------------------------------------------------------------------



 

 

 

Endurance Specialty Holdings Ltd.



 

By: 


/s/ John V. Del Col

 

 

 

Name:

John V. Del Col

 

 

 

Title:

General Counsel & Secretary

 

 

--------------------------------------------------------------------------------



 

Accepted as of the date hereof

 

 


Deutsche Bank Securities Inc.

 

 

By: 

/s/ Sunil Hariani

 

 



 

Name: Sunil Hariani

 

 

 

 

Title: Director

 

 

 

By: 

/s/ Andrea Leung

 

 



 

Name: Andrea Leung

 

 

 

 

Title: Managing Director

 

 

 


Deutsche Bank AG, London Branch

 

 

By: 

/s/ Sunil Hariani

 

 



 

Name: Sunil Hariani

 

 

 

 

Title: Director

 

 

 

By: 

/s/ Andrea Leung

 

 



 

Name: Andrea Leung

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE I

Time of Sale Prospectus

1.

Preliminary Prospectus dated September 10, 2007.

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE II

Time of Sale Information

 

Number of Ordinary Shares being offered by the Forward Counterparty through the
Underwriter

 

2,200,000

Price at which the Ordinary Shares are being offered to the public

 

$39.50

Additional Ordinary Shares being offered by the Forward Counterparty through the
Underwriter from time to time for sale in transactions, including block sales,
on the New York Stock Exchange, in the over-the-counter market or in negotiated
transactions

 

2,586,827

Minimum number of Ordinary Shares the Company may issue under the Forward
Purchase Contract

 

2,984,772

Maximum number of Ordinary Shares the Company may issue under the Forward
Purchase Contract

 

4,786,827

Participation percentage

 

Approximately 62.3539%

Prepayment Amount Calculation

 

Present value of the product of (x) the number of shares underlying the portion
of the Forward Purchase Contract subject to prepayment election and (y) $31.336

Forward Cap Price

 

$50.2551

Forward Floor Price

 

$31.336

The Forward Purchase Contract will be composed of forty separate components,
each relating to approximately 119,670 underlying ordinary shares. The Company
expects that delivery of the ordinary shares will be made against payment
therefore on September 14, 2007, which is the 3rd business day following the
date of pricing of the ordinary shares.

 

 

--------------------------------------------------------------------------------